Order, as resettled, reversed on the law, with ten dollars costs and disbursements against respondent Amelia Carroll, also known as Maybelle O’Donnell, and motion denied, with ten dollars costs. It very clearly appears from the papers in opposition to the motion, as well also from the papers in support of the motion, that appellant was not the attorney for defendant Julius S. Holzwasser. Therefore, defendant Julius S. Holzwasser was not before the court on the motion to have the action discontinued, and the court had no authority to make the order. This is especially so since the order to show cause was directed, not to Julius S. Holzwasser, but to appellant, and the order made seems to provide that ten dollars costs of the motion should be paid by appellant, who surely was a disinterested party and was fully justified in refusing to sign an order of discontinuance, since he was not the attorney for defendant Julius S. Holzwasser, and had no authority so to do. Lazansky, P. J., Kapper, Hagarty, Seeger and Scudder, JJ., concur.